       Case 2:19-cr-00482-CFK Document 79 Filed 04/13/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
                         :                     CRIMINAL ACTION
                         :
    v.                   :                     NO. 19-0482
                         :
DANIEL WEARY             :
                         :

                                  ORDER

     AND NOW, this 9th day of April 2021, having considered the Defendant’s

Motion For Compassionate Release (ECF No. 70) and the Government’s Response

In Opposition (ECF No. 74), it is hereby ORDERED that the Defendant’s Motion

For Compassionate Release (ECF No. 70) is DENIED.



                                               BY THE COURT:


                                                  /s/ Chad F. Kenney
                                                CHAD F. KENNEY, JUDGE
